Exhibit 10.7

 

DISPUTE RESOLUTION AGREEMENT

Entered into as of April 13, 2005

among

UNITED CHILE, INC.,

UNITED CHILE VENTURES INC.,

VTR GLOBALCOM S.A.,

LIBERTY COMUNICACIONES DE CHILE UNO LTDA.,

and

CRISTALERÍAS DE CHILE S.A.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

 

Section 2.1

Organization; Power and Authority.

 

Section 2.2

Validity

 

Section 2.3

Required Consents

 

Section 2.4

No Conflicts

 

 

 

 

ARTICLE III DISPUTE RESOLUTION

 

Section 3.1

Dispute Resolution.

 

Section 3.2

Multiple Disputes.

 

 

 

 

ARTICLE IV TERM AND TERMINATION

 

Section 4.1

Term

 

Section 4.2

Termination

 

Section 4.3

Survival

 

 

 

 

ARTICLE V MISCELLANEOUS

 

Section 5.1

Entire Agreement

 

Section 5.2

Governing Law

 

Section 5.3

Further Assurances; Compliance with Laws

 

Section 5.4

Limitation on Damages

 

Section 5.5

Headings

 

Section 5.6

Notices

 

Section 5.7

Severability

 

Section 5.8

Amendment; Waiver

 

Section 5.9

Assignment and Binding Effect

 

Section 5.10

No Benefit to Others

 

Section 5.11

Counterparts

 

Section 5.12

Interpretation.

 

Section 5.13

Rules of Construction

 

 

 

 

Exhibit A

Potential Party Arbitrators

 

Exhibit B

Potential Third Arbitrators

 

 

i

--------------------------------------------------------------------------------


 

DISPUTE RESOLUTION AGREEMENT

 

This Dispute Resolution Agreement is entered into as of April 13, 2005, by and
among

 

UNITED CHILE, INC., a corporation duly incorporated and validly existing under
the Laws of the State of Colorado, U.S.A., with domicile at 4643 South Ulster
Street, Suite 1300, Denver, CO 80237, U.S.A. (“United Chile”);

 

UNITED CHILE VENTURES INC., a corporation duly incorporated and validly existing
under the Laws of the Cayman Islands, with domicile at 4643 South Ulster Street,
Suite 1300, Denver, CO 80237, U.S.A. (“United Chile Ventures”);

 

VTR GLOBALCOM S.A., a sociedad anónima duly organized and validly existing under
the Laws of Chile, with domicile at Reyes Lavalle 3340, 9th Floor, Las Condes,
Santiago, Chile (“VTR”);

 

LIBERTY COMUNICACIONES DE CHILE UNO LTDA., a sociedad de responsabilidad
limitada duly organized and validly existing under the laws of Chile (“Uno”),
with domicile at Isidora Goyenechea 3120, Third Floor, Las Condes, Santiago,
Chile;

 

CRISTALERÍAS DE CHILE S.A., a sociedad anónima duly organized and validly
existing under the Laws of Chile, with domicile at Hendaya 60, Suite 201, Las
Condes, Santiago, Chile (“CCC”); and

 

CRISTALCHILE INVERSIONES S.A., a sociedad anónima duly organized and validly
existing under the Laws of Chile, with domicile at Hendaya 60, Suite 201, Las
Condes, Santiago, Chile (“CCInversiones”).

 

United Chile, United Chile Ventures, VTR, Uno, CCC, and CCInversiones are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”  Capitalized terms used and not otherwise defined in this Agreement
have the respective meanings ascribed thereto in Article I.

 

RECITALS

 

A.            Uno owns (a) shares representing 50% of the outstanding share
capital of Metrópolis-Intercom S.A., a Chilean sociedad anónima (“Metrópolis”),
(b) one share of Proser S.A., a Chilean sociedad anónima (“Proser”), and (c) the
Metrópolis/Uno Shareholder Debt.

 

B.            CCC owns (a) shares representing 50% of the outstanding share
capital of Metrópolis, (b) one share of Proser, and (c) indirectly through a
wholly owned Subsidiary, the Metrópolis/CCC Shareholder Debt.

 

C.            Metrópolis owns the remaining share capital of Proser.

 

D.            Simultaneously with the execution and delivery of this Agreement
by the Parties, (a) CCC, Uno, and VTR are entering into a Purchase and
Contribution Agreement, dated as of

 

1

--------------------------------------------------------------------------------


 

the date hereof (including the Exhibits, Disclosure Schedules (but not the
Metrópolis Disclosure Bundle), and other Schedules attached thereto, the
“Purchase and Contribution Agreement”), pursuant to which (i) Uno is selling to
VTR, and VTR is purchasing from Uno, all but one share of the issued and
outstanding share capital of Metrópolis that is owned by Uno, in consideration
for, among other things, a deferred purchase price obligation; (ii) Uno is
transferring to VTR Net S.A. the remaining share of Metrópolis and the single
share of Proser that are owned by Uno; (iii) Uno is selling to VTR the
Metrópolis/Uno Shareholder Debt pursuant to the Uno Debt DPPO; (iv) CCC is
contributing to VTR all of the issued and outstanding share capital of
Metrópolis that is owned by CCC in consideration for, among other things, newly
issued shares of VTR Stock representing 20% of the outstanding share capital of
VTR after such issuance; (v) CCC is transferring to Metrópolis the single share
of Proser that is owned by CCC; and (vi) CCC is causing CCInversiones to sell to
VTR the Metrópolis/CCC Shareholder Debt pursuant to the CCC Debt DPPO; and
(b) United Chile, United Chile Ventures, CCC, and VTR are entering into a
Shareholders Agreement, dated as of the date hereof (including the Exhibits and
Schedules attached thereto, the “Shareholders Agreement”).

 

E.             The Parties desire to enter into this Agreement to establish
certain rights, responsibilities, and obligations by and among themselves
related to the resolution of Disputes arising out of or related to any of the
Chilean Transaction Documents (as defined below).

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

For purposes of this Agreement, the following terms will have the following
meanings:

 

Agreement:  This Dispute Resolution Agreement (including the Exhibits attached
hereto).

 

Business Day:  Any day other than Saturday, Sunday, and a day on which banks in
Denver, Colorado, U.S.A. or Santiago, Chile are required or permitted to close.

 

CAM Santiago:  As defined in Section 3.1(a).

 

CAM Santiago’s List:  As defined in Section 3.1(c).

 

CCC:  As defined in the preamble.

 

CCC Debt DPPO:  As defined in the Purchase and Contribution Agreement.

 

CCInversiones:  As defined in the preamble.

 

Chile:  The Republic of Chile.

 

2

--------------------------------------------------------------------------------


 

Chilean Transaction Documents:  This Agreement, the Purchase and Contribution
Agreement, the Shareholders Agreement, the CCC Subscription and Transfer
Agreement (as defined in the Purchase and Contribution Agreement), the Uno
Transfer Agreement (as defined in the Purchase and Contribution Agreement), the
CCC Debt DPPO, and the Uno Debt DPPO.

 

Contract:  Any note, bond, indenture, debenture, security agreement, trust
agreement, mortgage, lease, contract, license, franchise, permit, guaranty,
joint venture agreement, or other agreement, instrument, commitment, or
obligation, whether oral or written.

 

Dispute:  As defined in Section 3.1(a).

 

Entity:  Any sociedad anónima, sociedad de responsabilidad limitada,
corporation, general or limited partnership, limited liability company, joint
venture, trust, association, unincorporated entity of any kind, or Governmental
Authority.

 

Governing Documents:  The estatutos sociales, escritura de constitución social,
articles or certificate of incorporation or association, general or limited
partnership agreement, limited liability company or operating agreement, bylaws,
or other governing documents of any Entity.

 

Governmental Authority:  Any Chilean national, regional, or local, or any
foreign, court, governmental department, commission, authority, board, bureau,
agency, official, or other instrumentality.

 

Joinder Notice:  As defined in Section 3.2(a).

 

Joining Party:  As defined in Section 3.2(a).

 

Judgment:  Any judgment, writ, order, decree, injunction, award, restraining
order, or ruling of or by any court, judge, justice, arbitrator, or magistrate,
including any bankruptcy court or judge, and any writ, order, decree, or ruling
of or by any Governmental Authority.

 

Law:  Any Chilean national, regional, or local, or any foreign, statute, code,
ordinance, rule, regulation, Judgment, regulatory agreement with a Governmental
Authority, or general principle of common or civil law or equity.

 

Licenses:  All franchises, concessions, licenses, permits, authorizations,
certificates, variances, exemptions, consents, leases, rights of way, easements,
instruments, orders, and approvals issued by or pending with any Governmental
Authority.

 

List of Party Arbitrators:  As defined in Section 3.1(c).

 

List of Third Arbitrators:  As defined in Section 3.1(c).

 

Metrópolis:  As defined in the recitals.

 

Metrópolis/CCC Shareholder Debt:  As defined in the Purchase and Contribution
Agreement.

 

3

--------------------------------------------------------------------------------


 

Metrópolis/Uno Shareholder Debt:  As defined in the Purchase and Contribution
Agreement.

 

Party or Parties:  As defined in the preamble.

 

Pending Arbitration:  As defined in Section 3.2(a).

 

Person:  Any natural person or Entity.

 

Proser:  As defined in the recitals.

 

Purchase and Contribution Agreement:  As defined in the recitals.

 

Rules:  As defined in Section 3.1(a).

 

Shareholders Agreement:  As defined in the recitals.

 

Subsidiary:  With respect to any Person:

 

(a)           a corporation a majority in voting power of whose share capital
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person,

 

(b)           a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination, (i) in the case of
a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or
(ii) in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or

 

(c)           any Entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination thereof, has (i) the power to elect or direct the
election of a majority of the members of the governing body of such Person or
(ii) in the absence of such a governing body, at least a majority ownership
interest.

 

Third Anniversary:  As defined in Section 3.1(c).

 

UGC/LMI Merger Agreement:  The Agreement and Plan of Merger, dated as of
January 17, 2005, by and among New Cheetah, Inc., a Delaware corporation,
Liberty Media International, Inc., a Delaware corporation,
UnitedGlobalCom, Inc., a Delaware corporation, Cheetah Acquisition Corp., a
Delaware corporation, and Tiger Global Acquisition Corp., a Delaware
corporation.

 

United Chile:  As defined in the preamble.

 

4

--------------------------------------------------------------------------------


 

United Chile Ventures:  As defined in the preamble.

 

United Parties:  United Chile, United Chile Ventures, VTR, and, upon and after
the consummation of the transactions contemplated by the UGC/LMI Merger
Agreement or if it otherwise becomes a Subsidiary of UGC, Uno.

 

Uno:  As defined in the preamble.

 

Uno Debt DPPO:  As defined in the Purchase and Contribution Agreement.

 

VTR:  As defined in the preamble.

 


ARTICLE II
REPRESENTATIONS AND WARRANTIES


 

Each Party hereby represents and warrants with respect to itself to the other
Parties as follows:

 

Section 2.1             Organization; Power and Authority.

 


(A)           ORGANIZATION.  IT IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


 


(B)           POWER AND AUTHORITY.  IT HAS ALL REQUISITE POWER AND AUTHORITY TO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; AND ITS EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER
HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION.


 

Section 2.2             Validity.  This Agreement has been duly executed and
delivered by it, and, assuming the due execution and delivery by each other
Party, this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium, or similar Laws affecting creditors’ rights generally.

 

Section 2.3             Required Consents.  It has obtained all authorizations,
permits, approvals, waivers, or consents of, delivered all notices to, and made
all registrations, declarations, applications, or filings with, any Persons
required in connection with its execution and delivery of, and its performance
of its obligations under, this Agreement, except as would not, individually or
in the aggregate, materially adversely affect its ability to perform its
obligations hereunder.

 

Section 2.4             No Conflicts.  Its execution and delivery hereof, and
its performance of its obligations hereunder, do not (a) violate or conflict
with any provision of its Governing Documents, (b) violate any of the terms,
conditions, or provisions of any Law or License to which it is subject or by
which it or any of its assets is bound, except that no representation is made
with respect to any Law of any foreign jurisdiction in which it does not,
directly or through a Subsidiary, own assets or engage in business, or
(c) violate, breach, or (with or without the giving of notice or lapse of time
or both) constitute a default (or give rise to any right of

 

5

--------------------------------------------------------------------------------


 

termination, cancellation, acceleration, repurchase, prepayment, repayment, or
increased payments) under, or give rise to or accelerate any material obligation
(including any obligation to, or to offer to, repurchase, prepay, repay, or make
increased payments), or result in the loss or modification of any material
benefit under, or pursuant to, any Contract to which it is a party or by which
it or any of its assets is bound, except in each case as would not, individually
or in the aggregate, materially adversely affect its ability to perform its
obligations hereunder.

 


ARTICLE III
DISPUTE RESOLUTION


 

Section 3.1             Dispute Resolution.

 


(A)           ANY CONTROVERSY, CLAIM, OR DISPUTE BETWEEN OR AMONG TWO OR MORE
PARTIES (BUT NOT INCLUDING ANY DISPUTE WITH RESPECT TO WHICH ALL OF THE PARTIES
THERETO ARE UNITED PARTIES) THAT ARISES OUT OF OR RELATES TO ANY CHILEAN
TRANSACTION DOCUMENT TO WHICH SUCH PARTIES ARE PARTY, INCLUDING ANY CLAIM OR
CONTROVERSY RELATING TO THE INTERPRETATION, BREACH, TERMINATION, OR INVALIDITY
OF ANY PROVISION THEREOF (A “DISPUTE”), AND THAT IS NOT OTHERWISE SETTLED BY
AGREEMENT BETWEEN SUCH PARTIES, WILL BE EXCLUSIVELY AND FINALLY SETTLED BY
BINDING ARBITRATION UNDER THE RULES OF ARBITRATION (THE “RULES”) OF THE
ARBITRATION AND MEDIATION CENTER OF THE SANTIAGO CHAMBER OF COMMERCE (“CAM
SANTIAGO”) IN EFFECT ON THE DATE OF THIS AGREEMENT, EXCEPT TO THE EXTENT THE
RULES CONFLICT WITH THE PROVISIONS OF THIS SECTION 3.1, IN WHICH EVENT THE
PROVISIONS OF THIS SECTION 3.1 WILL CONTROL.  THE PARTIES SPECIFICALLY AGREE
THAT ANY LEGAL ACTION, INCLUDING THE FILING OF ANY PRECAUTIONARY ACTIONS
(MEDIDAS PRECAUTORIAS) OR PRE-JUDICIAL ACTIONS (MEDIDAS PREJUDICIALES) WILL BE
RECOGNIZED AND RESOLVED BY THE ARBITRAL TRIBUNAL APPOINTED IN ACCORDANCE WITH
THIS SECTION 3.1, PROVIDED, HOWEVER, THAT, AT ANY TIME BEFORE AN ARBITRAL
TRIBUNAL IS EFFECTIVELY IN PLACE, ANY PARTY MAY FILE PRECAUTIONARY ACTIONS
(MEDIDAS PRECAUTORIAS) OR PRE-JUDICIAL ACTIONS (MEDIDAS PREJUDICIALES) BEFORE A
COURT OF COMPETENT JURISDICTION TO THE EXTENT NECESSARY TO PRESERVE THE STATUS
QUO PENDING THE FINAL OUTCOME OF AN ARBITRATION PROCEEDING UNDER THIS
SECTION 3.1.


 


(B)           THE ARBITRATION WILL BE COMMENCED WHEN ANY PARTY TO THE DISPUTE IN
QUESTION FILES WITH CAM SANTIAGO A WRITTEN REQUEST FOR ARBITRATION (SOLICITUD DE
ARBITRAJE), AS PROVIDED IN THE CAM SANTIAGO ARBITRATION GUIDE (GUÍA DE
ARBITRAJE) THEN IN EFFECT, WITH A COPY TO ALL OTHER PARTIES, INCLUDING ANY PARTY
WHO IS NOT NAMED AS A RESPONDENT IN THE ARBITRATION; PROVIDED, HOWEVER, THAT NO
SUCH PARTY WILL BE REQUIRED TO COMMENCE AN ARBITRATION PROCEEDING IN LIEU OF
SETTLEMENT OF SUCH DISPUTE BY AGREEMENT.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THE RULES, THE OFFICIAL LANGUAGE OF THE ARBITRATION WILL BE ENGLISH
BUT (I) ANY PARTY MAY ELECT TO SUBMIT DOCUMENTS OR OTHER INFORMATION TO THE
ARBITRAL TRIBUNAL IN ENGLISH OR SPANISH, (II) ANY WITNESS WHOSE NATIVE LANGUAGE
IS NOT ENGLISH MAY ELECT TO GIVE TESTIMONY IN ENGLISH OR IN SPANISH, WITH
SIMULTANEOUS TRANSLATION INTO ENGLISH IF SUCH TESTIMONY IS GIVEN IN SPANISH, AND
(III) THE ARBITRAL TRIBUNAL MUST COMMUNICATE AWARDS, ORDERS, AND OTHER WRITTEN
COMMUNICATIONS TO THE PARTIES TO THE ARBITRATION IN BOTH ENGLISH AND SPANISH. 
IF SIMULTANEOUS TRANSLATION IS SO MADE, THE TRANSLATOR WILL BE APPOINTED BY THE
ARBITRAL TRIBUNAL.  EACH PARTY MAY ALSO HIRE A TRANSLATOR AT THE PARTY’S OWN
EXPENSE, AND MAY PARTICIPATE IN THE EXAMINATION AND CROSS-EXAMINATION OF
WITNESSES AT ANY HEARING.  EACH PARTY WILL BEAR ITS OWN COSTS AND EXPENSES IN
CONNECTION WITH SUCH ARBITRATION, UNLESS THE ARBITRAL TRIBUNAL DETERMINES
OTHERWISE.

 

6

--------------------------------------------------------------------------------


 


(C)           THE ARBITRATION MUST BE CONDUCTED BEFORE THREE ARBITRATORS, EACH
OF WHOM (REGARDLESS OF HOW OR BY WHOM APPOINTED, AND WHETHER SELECTED FROM THE
LIST OF PARTY ARBITRATORS OR CAM SANTIAGO’S LIST) MUST BE (1) A LAWYER,
(2) FLUENT IN ENGLISH AND SPANISH, AND (3) EXPERIENCED IN ARBITRATING
INTERNATIONAL COMMERCIAL DISPUTES.  WITHIN 30 DAYS AFTER THE FILING OF THE
REQUEST FOR ARBITRATION, THE ARBITRATORS WILL BE SELECTED IN ACCORDANCE WITH THE
FOLLOWING SENTENCES OF THIS SECTION 3.1(C).  EACH PARTY THAT IS A PARTY TO THE
DISPUTE (FOR WHICH PURPOSE ALL UNITED PARTIES WILL BE COUNTED AS A SINGLE PARTY)
WILL SELECT ONE ARBITRATOR (I) FROM AMONG THE MEMBERS ON THE LIST ATTACHED
HERETO AS EXHIBIT A (THE “LIST OF PARTY ARBITRATORS”) IF THE ARBITRATION IS
COMMENCED ON OR BEFORE THE THIRD ANNIVERSARY OF DATE HEREOF (THE “THIRD
ANNIVERSARY”), OR (II) FROM AMONG THE MEMBERS ON CAM SANTIAGO’S LIST OF
ARBITRATORS (“CAM SANTIAGO’S LIST”) IF (A) THE ARBITRATION IS COMMENCED ON OR
BEFORE THE THIRD ANNIVERSARY BUT NONE OF THE ARBITRATORS SELECTED BY SUCH PARTY
FROM THE LIST OF PARTY ARBITRATORS IS WILLING TO ACT AS SUCH PARTY’S ARBITRATOR
IN CONNECTION WITH SUCH DISPUTE OR (B) THE ARBITRATION IS COMMENCED AFTER THE
THIRD ANNIVERSARY.  IF ANY SUCH PARTY FAILS TO APPOINT ONE ARBITRATOR DURING
SUCH 30-DAY PERIOD, THEN THE OTHER OF SUCH PARTIES MAY DELIVER A WRITTEN NOTICE
TO CAM SANTIAGO, REQUESTING CAM SANTIAGO TO SELECT SUCH ARBITRATOR FROM AMONG
THE MEMBERS ON THE LIST OF PARTY ARBITRATORS (IF THE ARBITRATION IS COMMENCED ON
OR BEFORE THE THIRD ANNIVERSARY) OR FROM AMONG THE MEMBERS ON CAM SANTIAGO’S
LIST (IF THE ARBITRATION IS COMMENCED ON OR BEFORE THE THIRD ANNIVERSARY BUT
NONE OF THE ARBITRATORS SELECTED BY CAM SANTIAGO FROM THE LIST OF PARTY
ARBITRATORS IS WILLING TO ACT AS SUCH ARBITRATOR IN CONNECTION WITH SUCH DISPUTE
OR THE ARBITRATION IS COMMENCED AFTER THE THIRD ANNIVERSARY), IN EITHER CASE IN
ACCORDANCE WITH THIS SECTION 3.1(C) AND THE RULES.  THE FIRST TWO ARBITRATORS
SELECTED BY THE PARTIES IN ACCORDANCE WITH THE PRECEDING SENTENCES OF THIS
SECTION 3.1(C) WILL THEN SELECT THE THIRD ARBITRATOR (AND WILL DESIGNATE SUCH
THIRD ARBITRATOR THE CHAIR OF THE ARBITRAL TRIBUNAL) (Y) FROM AMONG THE MEMBERS
ON THE LIST ATTACHED HERETO AS EXHIBIT B (THE “LIST OF THIRD ARBITRATORS”) IF
THE ARBITRATION IS COMMENCED ON OR BEFORE THE THIRD ANNIVERSARY, OR (Z) FROM
AMONG THE MEMBERS ON CAM SANTIAGO’S LIST IF (A) THE ARBITRATION IS COMMENCED ON
OR BEFORE THE THIRD ANNIVERSARY BUT NONE OF THE ARBITRATORS SELECTED BY THE
FIRST TWO ARBITRATORS FROM THE LIST OF THIRD ARBITRATORS IS WILLING TO ACT AS
THE THIRD ARBITRATOR IN CONNECTION WITH SUCH DISPUTE OR (B) THE ARBITRATION IS
COMMENCED AFTER THE THIRD ANNIVERSARY.  IF THE FIRST TWO ARBITRATORS ARE UNABLE
TO AGREE ON THE THIRD ARBITRATOR WITHIN 30 DAYS AFTER THE SECOND ARBITRATOR IS
SELECTED IN ACCORDANCE WITH THE PRECEDING SENTENCES OF THIS SECTION 3.1(C), THEN
THEREAFTER THE FIRST TWO ARBITRATORS OR ANY PARTY THAT IS A PARTY TO THE DISPUTE
MAY DELIVER A WRITTEN NOTICE TO CAM SANTIAGO, REQUESTING CAM SANTIAGO TO SELECT
THE THIRD ARBITRATOR FROM AMONG THE MEMBERS ON THE LIST OF THIRD ARBITRATORS (IF
THE ARBITRATION IS COMMENCED ON OR BEFORE THE THIRD ANNIVERSARY) OR FROM AMONG
THE MEMBERS ON CAM SANTIAGO’S LIST (IF THE ARBITRATION IS COMMENCED ON OR BEFORE
THE THIRD ANNIVERSARY BUT NONE OF THE ARBITRATORS SELECTED BY CAM SANTIAGO FROM
THE LIST OF THIRD ARBITRATORS IS WILLING TO ACT AS SUCH ARBITRATOR IN CONNECTION
WITH SUCH DISPUTE OR THE ARBITRATION IS COMMENCED AFTER THE THIRD ANNIVERSARY),
AND REQUESTING CAM SANTIAGO TO DESIGNATE HIM OR HER AS THE CHAIR OF THE ARBITRAL
TRIBUNAL, IN EACH CASE IN ACCORDANCE WITH THIS SECTION 3.1(C) AND THE RULES. 
ALL ARBITRATORS SELECTED PURSUANT TO THIS SECTION 3.1(C), WHETHER BY ANY PARTY,
OR BY THE FIRST TWO ARBITRATORS SELECTED BY THE PARTIES, OR BY CAM SANTIAGO,
WILL BE SUBJECT TO CHALLENGE AND REJECTION BY THE PARTIES THAT ARE PARTIES TO
THE DISPUTE FOR BIAS OR ANY OTHER GROUNDS FOR DISQUALIFICATION OR RECUSAL
RECOGNIZED UNDER CHILEAN LAW OR THE RULES.  IN ADDITION TO THE PRECEDING
SENTENCE, IF THE THIRD ARBITRATOR IS SELECTED BY CAM SANTIAGO (BUT NOT BY THE
FIRST TWO ARBITRATORS SELECTED BY THE PARTIES), EACH PARTY THAT IS A PARTY TO
THE DISPUTE WILL HAVE THE RIGHT, FOR ANY REASON OR FOR NO REASON, TO CHALLENGE
AND REJECT

 

7

--------------------------------------------------------------------------------


 


ONE, BUT NOT MORE THAN ONE, THIRD ARBITRATOR SO SELECTED BY CAM SANTIAGO WITH
RESPECT TO SUCH DISPUTE.  THE PARTIES HEREBY GRANT TO CAM SANTIAGO AN
IRREVOCABLE SPECIAL LIMITED POWER OF ATTORNEY TO ENABLE CAM SANTIAGO, IF
NECESSARY, TO APPOINT, AS APPLICABLE, ANY PARTY’S ARBITRATOR AND ANY THIRD
ARBITRATOR (AND TO DESIGNATE SUCH THIRD ARBITRATOR AS THE CHAIR OF THE ARBITRAL
TRIBUNAL), IN EACH CASE IN ACCORDANCE WITH THE RULES AND THIS SECTION 3.1(C).


 


(D)           THE ARBITRATION WILL BE SEATED IN THE CITY OF SANTIAGO, CHILE, OR
SUCH OTHER PLACE AS IS UNANIMOUSLY AGREED IN WRITING BY THE PARTIES TO THE
ARBITRATION.  NOTWITHSTANDING ARTICLE 34 OR ANY OTHER PROVISION OF THE RULES TO
THE CONTRARY, THE ARBITRATORS ON THE ARBITRAL TRIBUNAL WILL ACT AS ÁRBITROS
MIXTOS, AND WILL THEREFORE BE FREE TO DETERMINE THE PROCEDURES IT WILL USE AND
FOLLOW (AS LONG AS THE PARTIES TO THE ARBITRATION ARE GIVEN ADEQUATE NOTICE OF
SUCH PROCEDURES); BUT ANY DISPUTE TO BE RESOLVED BY THE ARBITRAL TRIBUNAL WILL
BE RESOLVED IN ACCORDANCE WITH CHILEAN LAWS, WITH THE EXCEPTION OF THE
PROCEDURAL PROVISIONS CONTAINED IN THE RULES AND IN THIS AGREEMENT, WHICH
PROVISIONS WILL BE APPLIED.


 


(E)           THE PARTIES AGREE THAT THEY WILL USE THEIR BEST COMMERCIALLY
REASONABLE EFFORTS TO ENCOURAGE THE ARBITRAL TRIBUNAL TO ENTER A FINAL AWARD
RESOLVING THE DISPUTE WITHIN 180 DAYS FROM THE APPOINTMENT OF THE ARBITRAL
TRIBUNAL, UNLESS IT WOULD BE IMPRACTICABLE TO DO SO DUE TO THE JOINDER OF
ADDITIONAL CLAIMS PURSUANT TO AND IN ACCORDANCE WITH SECTION 3.2. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS SECTION 3.1, THE PARTIES
TO ANY ARBITRATION PROCEEDING UNDER THIS SECTION 3.1 MAY AGREE AT ANY TIME TO
DISCONTINUE AND TERMINATE SUCH ARBITRATION PROCEEDING.


 


(F)            ANY AWARD OF THE ARBITRAL TRIBUNAL WILL BE FINAL AND BINDING UPON
THE PARTIES TO THE ARBITRATION PROCEEDING.  ANY RIGHTS TO APPEAL THE ARBITRAL
AWARD, OR TO REQUEST ANY COURT OR TRIBUNAL TO REVIEW THE ARBITRAL AWARD FOR
PURPOSES OTHER THAN ENFORCEMENT PURSUANT TO THE FOLLOWING SENTENCE, ARE HEREBY
WAIVED TO THE MAXIMUM EXTENT PERMITTED BY LAW.  THE AWARD MAY BE ENFORCED
AGAINST THE PARTIES TO THE ARBITRATION PROCEEDING OR THEIR ASSETS WHEREVER THEY
MAY BE FOUND AND JUDGMENT UPON THE AWARD MAY BE ENTERED IN ANY COURT OF
COMPETENT JURISDICTION.


 

Section 3.2             Multiple Disputes.

 


(A)           AT ANY TIME UP TO AND INCLUDING THE DATE THAT IS 60 DAYS AFTER THE
DATE ALL THREE ARBITRATORS HAVE BEEN SELECTED AND THE ARBITRAL TRIBUNAL IS
EFFECTIVELY IN PLACE, ANY PARTY (A “JOINING PARTY”) MAY JOIN AS A PARTY TO ANY
PENDING ARBITRATION COMMENCED HEREUNDER BY ANOTHER PARTY (A “PENDING
ARBITRATION”) BY SUBMITTING WRITTEN NOTICE (THE “JOINDER NOTICE”) TO THE OTHER
PARTIES, THE ARBITRAL TRIBUNAL (IF ANY), AND CAM SANTIAGO.  THE JOINDER NOTICE
MUST INCLUDE:  (I) A STATEMENT OF THE JOINING PARTY’S INTENTION TO JOIN THE
PENDING ARBITRATION; AND (II) A STATEMENT OF ANY CLAIMS (WHETHER RELATED TO THE
DISPUTES IN THE PENDING ARBITRATION OR TO OTHER DISPUTES) THAT THE JOINING PARTY
WISHES TO ASSERT IN THE PENDING ARBITRATION.  THE ARBITRAL TRIBUNAL IN THE
PENDING ARBITRATION MUST RESOLVE ALL CLAIMS STATED IN THE JOINDER NOTICE, AND
MUST OTHERWISE PERMIT THE JOINING PARTY TO PARTICIPATE IN THE PENDING
ARBITRATION AS IF THE JOINING PARTY HAD BEEN A PARTY TO THE PENDING ARBITRATION
SINCE THE DATE IT WAS COMMENCED.  UPON RECEIPT OF A JOINDER NOTICE, THE ARBITRAL
TRIBUNAL MUST ISSUE AN ORDER TO CONSOLIDATE THE CLAIMS STATED IN THE JOINDER
NOTICE WITH THE OTHER CLAIMS IN THE PENDING ARBITRATION.  IF THE ARBITRAL
TRIBUNAL REFUSES TO PERMIT CONSOLIDATION OF THE CLAIMS STATED IN A TIMELY-FILED
JOINDER NOTICE, SUCH REFUSAL WILL NOT PRECLUDE THE PARTY SEEKING SUCH
CONSOLIDATION FROM BRINGING SUCH CLAIMS IN A SEPARATE ARBITRATION PROCEEDING
COMMENCED UNDER SECTION 3.1.

 

8

--------------------------------------------------------------------------------


 


(B)           IF THERE IS A PENDING ARBITRATION COMMENCED UNDER SECTION 3.1,
THEN UNTIL THE ENTRY OF A FINAL AWARD IN THE PENDING ARBITRATION, NO PARTY MAY
COMMENCE ANOTHER ARBITRATION UNDER SECTION 3.1 WITH RESPECT TO ANY DISPUTE THAT
IS THE SUBJECT OF THE PENDING ARBITRATION, ALTHOUGH ANY OTHER PARTY MAY JOIN THE
PENDING ARBITRATION AS PERMITTED IN SECTION 3.2(A).  SUBJECT TO THE FIRST
SENTENCE OF THIS SECTION 3.2(B), IF A DISPUTE ARISES WHILE THERE IS A PENDING
ARBITRATION BUT AFTER THE TIME FOR FILING A JOINDER NOTICE HAS EXPIRED, A PARTY
MAY COMMENCE A NEW ARBITRATION WITH REGARD TO SUCH DISPUTE.


 


ARTICLE IV
TERM AND TERMINATION


 

Section 4.1             Term.  The term of this Agreement will commence upon the
date this Agreement is executed and delivered by all of the Parties.

 

Section 4.2             Termination.  This Agreement will terminate upon the
mutual agreement of the Parties.

 

Section 4.3             Survival.  The provisions of this Agreement will survive
the termination of any Chilean Transaction Document to the full extent necessary
for their enforcement and the protection of the Party in whose favor they run,
and each Party will remain liable for any breach of any Chilean Transaction
Document by such Party before such termination.  No termination of a Chilean
Transaction Document with respect to all Parties or any Party will affect any
obligation or liability of any Party arising before or as a result of
circumstances in existence before such termination.

 


ARTICLE V
MISCELLANEOUS


 

Section 5.1             Entire Agreement.  This Agreement contains, and is
intended as, a complete statement of all of the terms of the agreements between
the Parties with respect to the matters provided for herein, and supersedes and
discharges any previous agreements and understandings between the Parties with
respect to those matters.

 

Section 5.2             Governing Law.  This Agreement will be governed by and
construed in accordance with the Laws of Chile, without regard to principles
governing conflicts of law.

 

Section 5.3             Further Assurances; Compliance with Laws.  Each Party
hereby agrees to furnish upon request to the other Parties such further
information, to execute and deliver to such other Parties such other documents,
and to do such other acts and things, all as such other Parties may reasonably
request for the purpose of carrying out the intent and accomplishing the
purposes of this Agreement.  The Parties hereby agree that in the performance of
their respective obligations under this Agreement, they will comply with all
applicable Laws.

 

Section 5.4             Limitation on Damages.  No Party will be liable for any
indirect, special, incidental, or consequential loss or damage, lost profits,
loss of use, or lost revenues suffered by the other Party arising from or
relating to a Party’s performance, non-performance, breach of or default under a
covenant, warranty, representation, term, or condition of this Agreement or any
Chilean Transaction Document.  Each Party waives and relinquishes claims for
such indirect,

 

9

--------------------------------------------------------------------------------


 

special, incidental, or consequential losses or damages, lost profits, loss of
use, or lost revenues.  The limitations on liability and damages set forth in
this Section 5.4 apply to all causes of action that may be asserted hereunder,
whether sounding in breach of contract, breach of warranty, tort, product
liability, negligence, or otherwise.

 

Section 5.5             Headings.  The article and section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.

 

Section 5.6             Notices.  All notices and other communications hereunder
will be in writing and will be delivered personally, telecopied (if receipt of
which is confirmed by the Person to whom sent), sent by internationally
recognized overnight delivery service or mailed by registered or certified mail
(if return receipt is requested) to the Parties at the following addresses (or
to such other Person or address for a Party as specified by such Party by like
notice) (notice will be deemed given and received upon receipt, if delivered
personally, by overnight delivery service or by telecopy, or on the third
Business Day following mailing, if mailed, except that notice of a change of
address will not be deemed given until actually received):

 


(A)           IF TO UNITED CHILE, OR UNITED CHILE VENTURES, TO IT AT:


 

 

 

c/o UnitedGlobalCom, Inc.

 

4643 South Ulster Street, #1300

 

Denver, Colorado 80237 U.S.A.

 

Attention: General Counsel

 

Telephone: 303 770-4001

 

Telecopier: 303 220-3117

 

 

 

with a copy to:

 

 

 

Holme Roberts & Owen LLP

 

1700 Lincoln Street

 

Suite 4100

 

Denver, Colorado 80203 U.S.A.

 

Attention:

W. Dean Salter

 

 

Paul G. Thompson

 

Telephone: 303 861-7000

 

Telecopier: 303 861-0200

 

10

--------------------------------------------------------------------------------


 


(B)           IF TO VTR, TO IT AT:

 

 

Reyes Lavalle 3340

 

9th Floor

 

Las Condes, Santiago

 

Chile

 

Attention: Vicepresidente de Asuntos Legales

 

Telephone: 562 310-1419

 

Telecopier: 562 310-1561

 

 

 

with copies to:

 

 

 

UnitedGlobalCom, Inc.

 

4643 South Ulster Street, #1300

 

Denver, Colorado 80237 U.S.A.

 

Attention: General Counsel

 

Telephone: 303 770-4001

 

Telecopier: 303 220-3117

 

 

 

and to:

 

 

 

Holme Roberts & Owen LLP

 

1700 Lincoln Street

 

Suite 4100

 

Denver, Colorado 80203 U.S.A.

 

Attention:

W. Dean Salter

 

 

Paul G. Thompson

 

Telephone: 303 861-7000

 

Telecopier: 303 861-0200

 


(C)           IF TO UNO, TO IT AT:


 

 

c/o Liberty Media International, Inc.

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112 U.S.A.

 

Attention: Elizabeth M. Markowski

 

Telephone: 720 875-6209

 

Telecopier: 720 875-5858

 

 

 

and, prior to the consummation of the transactions contemplated by the UGC/LMI
Merger Agreement or if such agreement is terminated without such consummation
occurring, with a copy to:

 

 

 

Sherman & Howard L.L.C.

 

633 Seventeenth Street

 

Suite 3000

 

Denver, Colorado 80202

 

Attention: Amy L. Hirter

 

11

--------------------------------------------------------------------------------


 

 

Telephone: 303 299-8102

 

Telecopier: 303 298-0940

 

 

 

and, following the consummation of the transactions contemplated by the UGC/LMI
Merger Agreement or if Uno otherwise becomes a Subsidiary of UGC, with a copy
to:

 

 

 

Holme Roberts & Owen LLP

 

1700 Lincoln Street

 

Suite 4100

 

Denver, Colorado 80203 U.S.A.

 

Attention:

W. Dean Salter

 

 

Paul G. Thompson

 

Telephone: 303 861-7000

 

Telecopier: 303 861-0200

 


(D)           IF TO CCC OR CCINVERSIONES, TO IT AT:

 

 

Hendaya 60

 

Piso 14, Las Condes

 

Santiago, Chile

 

Attention: Juan Antonio Alvarez

 

Telephone: 562 330-7218

 

Telecopier: 562 331-5153

 

 

 

with a copy to:

 

 

 

Attention: Baltazar Sánchez

 

Telephone: 562 441-3702

 

Telecopier: 562 441-3701

 

Section 5.7             Severability.  If at any time any covenant or provision
contained herein is deemed by a court or other body of competent jurisdiction
(including the arbitral tribunal under Section 3.1) to be invalid or
unenforceable, such covenant or provision will be considered divisible and such
covenant or provision will be deemed immediately amended and reformed to include
only such part of such covenant or provision as such court or other body has
held to be valid and enforceable; and the Parties agree that such covenant or
provision, as so amended and reformed, will be valid and binding as though the
invalid or unenforceable portion had not been included herein.

 

Section 5.8             Amendment; Waiver.  No provision of this Agreement may
be amended or modified except by an instrument or instruments in writing signed
by the Parties and designated as an amendment or modification; provided,
however, that with respect to any particular Dispute, the Parties that are party
to such Dispute may amend or modify any provision of this Agreement by an
instrument or instruments in writing signed by such Parties and designated as an
amendment or modification, as the case may be, but such amendment or
modification, as the case may be, will apply only with respect to such Parties
with respect to such particular Dispute.  No waiver by any Party of any
provision of this Agreement will be valid unless in writing and

 

12

--------------------------------------------------------------------------------


 

signed by the Party making such waiver and designated as a waiver; provided,
however, that with respect to any particular Dispute, the Parties that are party
to such Dispute may waive any provision of this Agreement by an instrument or
instruments in writing signed by such Parties and designated as a waiver, but
such waiver will apply only with respect to such Parties with respect to such
particular Dispute.  No failure or delay by any Party in exercising any right,
power, or remedy hereunder will operate as a waiver thereof, nor will any single
or partial exercise thereof or the exercise of any other right, power, or remedy
preclude any further exercise thereof or the exercise of any other right, power,
or remedy.  No waiver of any provision hereof will be construed as a waiver of
any other provision.

 

Section 5.9             Assignment and Binding Effect.  No Party may assign any
of its rights or delegate any of its duties under this Agreement, except (a) in
connection with an assignment of rights or delegation of duties under, pursuant
to, and in accordance with any applicable Chilean Transaction Document, and
(b) with the assumption by the applicable assignee of the duties of the assignor
under this Agreement to the extent of such assignment of rights or delegation of
duties under the applicable Chilean Transaction Document.  All of the terms and
provisions of this Agreement will be binding on, and will inure to the benefit
of, the respective successors and permitted assigns of the Parties.

 

Section 5.10           No Benefit to Others.  The representations, warranties,
covenants, and agreements contained in this Agreement are for the sole benefit
of the Parties and their respective successors and permitted assigns, and they
will not be construed as conferring and are not intended to confer any rights,
remedies, obligations, or liabilities on any other Person, unless such Person is
expressly stated to be entitled to any such right, remedy, obligation, or
liability.

 

Section 5.11           Counterparts.  This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument.

 

Section 5.12           Interpretation.

 


(A)           AS USED HEREIN, EXCEPT AS OTHERWISE INDICATED HEREIN OR AS THE
CONTEXT MAY OTHERWISE REQUIRE: (I) THE WORDS “INCLUDE,” “INCLUDES,” AND
“INCLUDING” ARE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT
THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT; (II) THE WORDS
“HEREOF,” “HEREIN,” “HEREUNDER,” AND COMPARABLE TERMS REFER TO THE ENTIRETY OF
THIS AGREEMENT, INCLUDING THE EXHIBITS HERETO, AND NOT TO ANY PARTICULAR
ARTICLE, SECTION, OR OTHER SUBDIVISION HEREOF OR EXHIBIT HERETO; (III) ANY
PRONOUN WILL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, AND NEUTER FORMS;
(IV) THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA; (V) REFERENCES TO ANY
AGREEMENT OR OTHER DOCUMENT ARE TO SUCH AGREEMENT OR DOCUMENT AS AMENDED,
MODIFIED, SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM TIME TO TIME;
(VI) REFERENCES TO ANY STATUTE OR REGULATION ARE TO IT AS AMENDED, MODIFIED,
SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM TIME TO TIME, AND TO ANY
CORRESPONDING PROVISIONS OF SUCCESSOR STATUTES OR REGULATIONS; (VII) REFERENCES
TO “ARTICLE,” “SECTION,” OR ANOTHER SUBDIVISION OR TO AN “EXHIBIT” ARE TO AN
ARTICLE, SECTION, OR SUBDIVISION HEREOF OR AN “EXHIBIT” HERETO; AND
(VIII) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, REFERENCES TO
ANY PERSON OR ENTITY INCLUDE SUCH PERSON’S OR ENTITY’S SUCCESSORS AND PERMITTED
ASSIGNS.

 

13

--------------------------------------------------------------------------------


 


(B)           ANY REFERENCE HEREIN TO A “DAY” OR NUMBER OF “DAYS” (WITHOUT THE
EXPLICIT QUALIFICATION OF “BUSINESS”) WILL BE DEEMED TO REFER TO A CALENDAR DAY
OR NUMBER OF CALENDAR DAYS.  IF ANY ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON
OR BY A PARTICULAR CALENDAR DAY, AND SUCH CALENDAR DAY IS NOT A BUSINESS DAY,
THEN SUCH ACTION OR NOTICE MAY BE TAKEN OR GIVEN ON THE NEXT SUCCEEDING BUSINESS
DAY.


 

Section 5.13           Rules of Construction.  The Parties agree that they have
been represented by counsel during the negotiation, preparation, and execution
of this Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

UNITED CHILE, INC.

 

 

 

 

 

By:

/s/  MAURICIO RAMOS

 

 

 

Mauricio Ramos

 

Its:

Vice President

 

 

 

 

 

 

 

UNITED CHILE VENTURES INC.

 

 

 

 

 

By:

/s/  JOHN P. BABB

 

 

 

John P. Babb

 

Its:

Vice President

 

--------------------------------------------------------------------------------


 

 

VTR GLOBALCOM S.A.

 

 

 

 

 

By:

/s/  RODRIGO CASTILLO MURILLO

 

 

 

Rodrigo Castillo Murillo

 

Its:

Vice President

 

--------------------------------------------------------------------------------


 

 

LIBERTY COMUNICACIONES DE CHILE
UNO LTDA.

 

 

 

 

 

By:

/s/  MAX LETELIER BOMCHIL

 

 

 

Max Letelier Bomchil

 

Its:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

CRISTALERÍAS DE CHILE S.A.

 

 

 

 

 

By:

/s/  BALTAZAR SÁNCHEZ GUZMÁN

 

 

 

Baltazar Sánchez Guzmán

 

Its:

Director

 

 

 

 

 

By:

/s/  CIRILO ELTON GONZÁLEZ

 

 

 

Cirilo Elton González

 

Its:

General Manager

 

 

 

 

 

CRISTALCHILE INVERSIONES S.A.

 

 

 

 

 

By:

/s/  BALTAZAR SÁNCHEZ GUZMÁN

 

 

 

Baltazar Sánchez Guzmán

 

Its:

Officer

 

 

 

 

 

 

 

By:

/s/  CIRILO ELTON GONZÁLEZ

 

 

 

Cirilo Elton González

 

Its:

Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POTENTIAL PARTY ARBITRATORS

 

1.     René Abeliuk Manasevich

2.     Miguel Luis Amunátegui Monckeberg

3.     Ignacio Arteaga Echeverría

4.     Jorge Barros Freire

5.     Fernando Barros Tocornal

6.     Antonio Bascuñan Valdés

7.     Blas Bellolio Rodríguez

8.     Luis Bezanilla Mena

9.     José Alberto Bravo Lyon

10.   Fernando Coloma Reyes

11.   Juan Colombo Campbell

12.   Eugenio Cornejo Füller

13.   Vasco Costa Ramírez

14.   Francisco Cumplido Cereceda

15.   Francisco De la Barra Correa

16.   Jaime Del Valle Alliende

17.   José Tomás Errázuriz G.

18.   Gonzalo Eyzaguirre Smart

19.   Juan Feliú Segovia

20.   Olga Feliú Segovia

21.   Luis Simón Figueroa Del Río

22.   Patricio Figueroa Velasco

23.   Juan Eduardo Figueroa Valdés

24.   Arturo Fontaine Aldunate

25.   Raúl García Astaburuaga

26.   Arnaldo Gorziglia Balbi

27.   Roberto Guerrero del Río

28.   José Tomás Guzmán Salcedo

29.   Manuel Guzmán Vial

30.   Luis Oscar Herrera Larraín

31.   Claudio Illanes Ríos

32.   Juan Infante Philippi

33.   Jaime Irarrázabal Covarrubias

34.   Ramón Jara Mujica

35.   Luz María Jordán Astaburuaga

36.   Carlos Eugenio Jorquiera Malschafsky

37.   Raúl Lecaros Zegers

38.   Samuel Lira Ovalle

39.   Jorge López Santa María

40.   Eustaquio Martínez Martínez

41.   Federico Montes Lira

42.   Luis Morand Valdivieso

43.   Eduardo Novoa Aldunate

44.   Raúl Novoa Galán

45.   Laura Novoa Vásquez

46.   Carlos Olivos Marchant

47.   Alberto Orrego Gamboa

48.   Luis Ortiz Quiroga

49.   Miguel Otero Lathrop

50.   Juan Luis Ossa Bulnes

51.   Ricardo Peralta Valenzuela

52.   Orlando Poblete Iturrate

53.   Patricio Prieto Sánchez

54.   Álvaro Rencoret Silva

55.   Carlos Reymond Aldunate

56.   Walter Riesco Salvo

57.   Manuel A. Riveros Izquierdo

58.   Francisco Ruíz-Tagle Decombe

59.   José Luis Santa María Zañartu

60.   Hernán Somerville Senn

61.   Eugenio Silva Bezanilla

62.   Fernando Silva Peake

63.   Beltrán Urenda Salamanca

64.   Carlos Urenda Zegers

65.   Sergio Urrejola Monckeberg

66.   Raúl Varela Morgan

67.   Sebastián Vial Vial

68.   Carlos Villarroel Barrientos

69.   Gabriel Villarroel Barrientos

70.   Arturo Yrarrázaval Covarrubias

71.   Alberto Zaldívar Larraín

 

EA - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

POTENTIAL THIRD ARBITRATORS

 

1.     Jorge Barros Freire

2.     Fernando Barros Tocornal

3.     Luis Bezanilla Mena

4.     Juan Colombo Campbell

5.     Vasco Costa Ramírez

6.     José Tomás Errázuriz G.

7.     Patricio Figueroa Velasco

8.     Arnaldo Gorziglia Balbi

9.     Claudio Illanes Ríos

10.   Juan Infante Philippi

11.   Carlos Eugenio Jorquiera Malschafsky

12.   Samuel Lira Ovalle

13.   Laura Novoa Vásquez

14.   Carlos Olivos Marchant

15.   Ricardo Peralta Valenzuela

16.   Patricio Prieto Sánchez

17.   Sergio Urrejola Monckeberg

18.   Carlos Villarroel Barrientos

19.   Gabriel Villarroel Barrientos

20.   Arturo Yrarrázaval Covarrubias

 

EB - 1

--------------------------------------------------------------------------------